SECOND AMENDED AND RESTATED MANAGEMENT SERVICES
AND ALLOCATION OF EXPENSES AGREEMENT

        THIS SECOND AMENDED AND RESTATED MANAGEMENT SERVICES AND ALLOCATION OF
EXPENSES AGREEMENT, made as of this 1st day of January, 2004, by and between
InvestorsBank, a Wisconsin banking organization (“Bank”), on the one hand, and
The Middleton Doll Company, Bando McGlocklin Small Business Lending Corporation
(such corporations collectively referred to herein as “Bando”), and Lee
Middleton Original Dolls, Inc. (hereinafter called “LMOD”) (all three
corporations being Wisconsin corporations), on the other hand.

        WHEREAS, the Bank and Bando have hereunto established a contractual
relationship under an Amended and Restated Management Services and Allocation of
Expenses Agreement, dated as of May 9, 2001 between such parties, in order to
permit employees of the Bank to manage the loans (i) made by Bando that are
either on Bando’s balance sheet or sold by Bando but for which Bando retains
servicing obligations; and (ii) originated by the Bank or other financial
institutions which are purchased by Bando (in whole or in part) (collectively,
the “Bando Loans”), to permit Bank employees to provide accounting services to
Bando, to provide leased property services to Bando and to share certain
overhead expenses as between the Bank and Bando, all in accordance with the
terms and conditions of such agreement; and

        WHEREAS, Bando and the Bank each possess similar loan assets requiring
loan administration services and expertise; and

        WHEREAS, the Bank employs persons with the necessary qualifications and
expertise to manage and provide loan administration services to the Bando Loans,
to provide accounting services to Bando and to provide leased property services;
and

        WHEREAS, it is in the best interest of the Bank and Bando to share
certain overhead expenses in order to maximize the savings to the Bank and
Bando; and

        WHEREAS, the Bank and Bando wish to provide for additional services to
be provided by the Bank to Bando, such additional services to consist of
services in connection with loan defaults and workouts, loan monitoring
services, credit analysis of current and prospective borrowers, lease defaults
and workouts, lease monitoring services and credit analysis of current lessees
and prospective lessees; and

        WHEREAS, Bando wishes to insure that such additional services will be
performed by George R. Schonath, or under his supervision; and

        WHEREAS, Bando wishes to obtain the consent of the Bank that George R.
Schonath shall continue as President and Chief Executive Officer of Bando; and

        WHEREAS, LMOD wishes to (i) obtain the services of George R. Schonath to
perform certain management services described herein, (ii) ensure that such
management services will be provided by George R. Schonath, or under his
supervision, and (iii) and obtain the consent of the Bank that George R.
Schonath shall continue as its Chairman and Chief Executive Officer;

--------------------------------------------------------------------------------

        NOW, THEREFORE, for and in consideration of the premises and mutual
covenants contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

        1.    Loan Management and Related Services to Bando.

        (a)     The Bank shall service and administer the Bando Loans and shall
have full power and authority, acting alone, to do any and all things in
connection with such servicing and administration which the Bank may deem
necessary or desirable including, but not limited to, the following:

        The Bank may waive, modify or vary any term of any Bando Loan or consent
to the postponement of strict compliance with any such term or in any manner
grant indulgence to any obligor if, in the Bank’s determination, such waiver,
modification, postponement or indulgence is in the best interests of Bando;
provided, however, that, unless the obligor is in default with respect to a
Bando Loan, or such default is, in the judgment of the Bank, imminent, the Bank
may not permit any modification with respect to any Bando Loan that would change
the loan interest rate, defer or forgive the payment of any principal or
interest (unless in connection with the liquidation of the related Bando Loan),
or extend the final maturity date on such Bando Loan. All out of pocket costs
incurred by the Bank, including but not limited to, the cost of appraisals,
title insurance and attorneys’ fees shall be added to the amount owning under
the related Bando Loan. Without limiting the generality of the foregoing, the
Bank shall continue and is hereby authorized and empowered to execute and
deliver on behalf of Bando all instruments of satisfaction or cancellation, or
of partial or full release, discharge and all other comparable instruments, with
respect to the Bando Loans and with respect to any mortgaged properties or other
collateral. If reasonably required by the Bank, Bando shall furnish the Bank
with any powers of attorney and other documents necessary or appropriate to
enable the Bank to carry out its servicing and administrative duties under this
Agreement.

        In addition to servicing and administering the Bando Loans, the Bank
shall provide ongoing credit analysis with respect to the borrowers in Bando’s
Loan portfolio as well as credit analysis of prospective borrowers. The Bank
shall also provide all necessary services with respect to loan defaults and
workouts, and shall provide ongoing loan monitoring services with respect to
Bando’s Loan portfolio. The Bank shall provide the services of George R.
Schonath to perform and/or supervise the services described in this paragraph.
All out-of-pocket costs incurred by the Bank in providing such services
described in this paragraph which are not covered by the immediately preceding
paragraph shall be added to the amount owing under the related Bando Loan. The
Bank agrees that George R. Schonath may continue as President and Chief
Executive Officer of Bando, and may perform such services, and fulfill such
obligations as are customary for a President and Chief Executive Officer.

        (b)     In consideration for the Bank’s loan management services to
Bando under the first paragraph of Section 1.(a), the Bank shall charge and
Bando shall pay on a monthly basis a fee equal to one twelfth of twenty five
(25) basis points multiplied by the amount of Bando Loans outstanding at the end
of the preceding month plus all of the Bank’s out of pocket expenses described
in the first paragraph of Section 1.(a).

2

--------------------------------------------------------------------------------

        (c)     As agent of Bando, Bank may originate loans for the benefit of
Bando to Bando customers and shall be entitled to a loan origination and
processing fee of $2,500 for each loan so originated and processed. For purposes
of this Section 1.(c), “originate loans to Bando customers” means refinancing
loans, renewing loans and making new loans to then existing Bando customers.

        (d)     From time to time, the Bank may sell, and Bando may purchase,
participations in loans made by the Bank. Any such participations shall be made
proportionately with the face amount of such loans and shall bear the same
interest rate. No loan origination fees shall be paid with respect to such
loans.

        2.    Leased Property Servicing.

        (a)     In general, Bank shall be Bando’s agent in all matters relating
to the lease arrangements between Bando, as property owner, and lessees (the
properties subject to such lease arrangements being called the “Leased
Properties”), including the collection of rents and insuring that real estates
taxes are duly paid and that insurance coverages are maintained. Bank, as
Bando’s agent, shall deal directly with lessees and others in all matters
pertaining to such leases. In addition, Bank shall use its best efforts to
obtain properties to be owned by Bando and leased to corporations or others on a
triple net lease basis. In furtherance thereof, Bank shall be responsible for
obtaining properties, securing lessees, preparing all necessary papers and
documents and tending to all closing activities.

        (b)     The Bank shall also provide credit analysis with respect to
lessees of Leased Properties as well as credit analysis of prospective lessees.
The Bank shall also provide all necessary services in connection with lease
defaults and workouts, and shall provide ongoing lease monitoring services with
respect to the Leased Properties. The Bank shall provide the services of George
R. Schonath to perform and/or supervise the services described in the previous
two sentences.

        (c)     On all properties originally acquired by Bando from Bando
McGlocklin Real Estate Investment Corporation, Bando shall pay the Bank a
monthly leased property servicing fee equal to one twelfth (1/12) of twenty five
(25) basis points multiplied by Bando’s total cost of all such properties, as
shown on its books and records.

        (d)     On all properties owned by Bando other than those identified in
Section 2(c) above, Bando shall pay Bank a monthly leased property servicing fee
equal to six percent (6%) of the rental fees received on such properties each
month.

        3.    Accounting Services. The Bank shall provide accounting services to
Bando in accordance with the terms of this Agreement, which services shall
include, but not be limited to, the following: (a) the preparation of internal
management reports; and (b) the preparation of external reports to shareholders
and any applicable regulatory agencies. The Bank shall provide accounting
services to LMOD in accordance with the terms of this Agreement, which services
shall consist of the providing of internal management reports, and the providing
of advice on accounting matters as requested by LMOD from time to time. The Bank
shall maintain a record of the actual time spent by its employees in providing
such accounting services to Bando and LMOD, collectively, and shall charge and
Bando shall pay on a monthly basis for the actual costs of providing such
services. The actual cost shall be the employee’s hourly rate, plus a pro rata
share of the cost of bonuses and other benefits and perquisites of employment
made available to such employee(s).

3

--------------------------------------------------------------------------------

        4.    Management Services to be Provided to LMOD.

        Bank shall provide the following management services to LMOD in
accordance with the terms of this Agreement, which services shall consist of the
following:

        (a)     The Bank shall advise the management of LMOD regarding finances,
costs and expenses and strategies.

        (b)     The Bank shall advise the management of LMOD with respect to the
operations and business of LMOD.

        (c)     The Bank shall advise the management of LMOD with respect to
sales and marketing.

The Bank shall provide the services of George R. Schonath to provide and/or
supervise the performance of the foregoing services. The Bank hereby agrees that
George R. Schonath may continue as Chairman and Chief Executive Officer of LMOD,
and may perform such services, and fulfill such obligations, as are customary
for a Chairman and Chief Executive Officer

        5.    Fees for Additional Services to Bando and LMOD. For the services
of the Bank in connection with providing services in connection with (i) the
credit analysis, loan default, loan workouts and ongoing loan monitoring
services with respect to the Bando Loans, (ii) the credit analysis, lease
defaults, lease workouts and ongoing lease monitoring with respect to the Leased
Properties, and (iii) the management services to LMOD (as set forth in Sections
4), Bando shall pay to the Bank a monthly fee equal to one-twelfth (1/12) of
$365,000.

        6.    Audits. Bando shall have the authority to audit the activities and
services provided by the Bank on reasonable notice to the Bank and at Bando’s
expense during the term of this Agreement.

        7.    Standard of Care. The Bank shall perform its responsibilities
under this Agreement in accordance with its usual practices and shall employ or
cause to be employed procedures (including collection, foreclosure and
foreclosed property management procedures) and shall exercise the same degree of
care to protect Bando’s interest in the Bando Loans and the Leased Properties
managed by the Bank as it does its own assets. So long as the Bank exercises
such care in the servicing and management of the Bando Loans and the Leased
Properties, it shall not be under any liability to Bando with respect to
anything it may do or refrain from doing in the exercise of its judgment or
which may seem to the Bank to be necessary or desirable in the servicing and
management of the Bando Loans and the Leased Properties, and the management of
LMOD, except for its willful misconduct.

4

--------------------------------------------------------------------------------

        8.    Representations. Subject to Section 7 hereof, the Bank has not
made and does not make any representations or warranties, express or implied,
with respect to, and the Bank does not assume and has no responsibility or
liability for, the collectibility, enforceability or the validity of any of the
Bando Loans, the documents evidencing such loans, or the financial condition of
any borrower or any obligor on the loans or collateral securing the loans, or
other information furnished by the Bank to Bando nor does the Bank assume any
responsibility for the payment of rents or other payments required to be made by
any lessee of the Leased Properties.

        9.    Overhead Expenses. Except with respect to computers and office
supplies, the expenses of which shall be borne by the Bank with respect to 57.5%
of such expenses and by Bando with respect to 42.5% of such expenses, the Bank
and Bando shall share on an equal 50/50 basis, their overhead expenses. These
expenses shall include, but not be limited to, expenses for telephones,
receptionist services and other miscellaneous expenses. The Bank shall pay these
expenses and shall charge Bando, and Bando shall pay for Bando’s share of all
such expenses, on a monthly basis.

        10.    Noncompetition. Bando agrees that, except as specifically
approved in writing by the Bank, Bando shall not originate any loans during the
term of this Agreement and any renewal thereof, except that Bando, through the
Bank, may make loans to then existing Bando customers, whether by refinancing
outstanding loans, increasing outstanding amounts or making new loans.
Notwithstanding the foregoing, Bando may, at its option, purchase loan
participations (100% or less) from any other lending institution, including, but
not limited to, the Bank.

        11.    Term. The term of this Agreement shall continue until December
31, 2004, at which time this Agreement shall be automatically renewed for
successive one (1) year terms unless prior to the original termination date or
any subsequent renewal date either Bank, on the one hand, or Bando and LMOD, on
the other hand, provides the other party with written notice at least sixty (60)
days in advance of the termination date of its intent that this Agreement not be
automatically renewed upon the occurrence of the next scheduled termination
date. This Agreement may also be terminated at any time by mutual written
consent of the Bank, Bando and LMOD or by any party if any other party fails to
perform as required by this Agreement. Upon termination, Bando or its designee
shall assume all of the rights and obligations of the Bank with respect to the
Bando Loans and the Leased Properties. The Bank shall, upon request of Bando but
at the expense of the Bank, deliver to Bando all documents and records relating
to the Bando Loans and the Leased Properties and an accounting of amounts
collected and held by the Bank and otherwise use its best efforts to effect the
orderly and efficient transfer of servicing rights and obligations to the
assuming party.

        12.    Confidentiality. The Bank agrees that it shall not disclose to
any third party any information concerning the customers, trade secrets,
methods, processes or procedures or any other confidential, financial or
business information of Bando or LMOD of which it learns during the course of
its performance under this Agreement, without the prior consent of Bando or
LMOD, as the case may be.

5

--------------------------------------------------------------------------------

        13.    Books and Records. All books and records maintained by or for
Bando shall be the property of Bando and shall be returned or provided to Bando
by the Bank immediately upon Bando’s request.

        14.    Miscellaneous.

        (a)     This Agreement sets forth the entire understanding of the
parties as to its subject matter and may not be modified except in writing
executed by both parties.

        (b)     If any provision of this Agreement is held invalid or otherwise
unenforceable, the validity or enforceability of the remaining provisions shall
not be impaired thereby.

        (c)     This Agreement shall be governed by and construed under the laws
of the State of Wisconsin.

INVESTORSBANK

  By:  /s/ George R. Schonath         George R. Schonath, Its President
  THE MIDDLETON DOLL COMPANY

  By:  /s/ George R. Schonath         George R. Schonath, Its President
  BANDO McGLOCKLIN SMALL BUSINESS LENDING CORPORATION

  By:  /s/ George R. Schonath         George R. Schonath, Its President
  LEE MIDDLETON ORIGINAL DOLLS, INC.

  By:  /s/ George R. Schonath         George R. Schonath, Its President



6